UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-41 General American Investors Company, Inc. (Exact name of registrant as specified in charter) 100Park Avenue New York, NY 10017 (Address of principal executive offices) (Zip code) Eugene S. Stark Vice-President, Administration General American Investors Company, Inc. 100Park Avenue New York, NY 10017 (Name and address of agent for service) Registrants telephone number, including area code: 212-916-8400 Date of fiscal year end: December31 Date of reporting period: July1, 2008  June30, 2009 FormN-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August31 of each year, containing the registrants proxy voting record for the most recent twelve-month period ended June30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget (OMB) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Proxy Voting Record Meeting Date Range: 01-Jul-2008 To 30-Jun-2009 All Accounts ACTIVISION, INC. Security: 004930202 Meeting Type: Special Ticker: ATVI Meeting Date: 08-Jul-2008 ISIN US0049302021 Vote Deadline Date: 07-Jul-2008 Agenda 932926566 Management Total Ballot Shares: 700000 Last Vote Date: 24-Jun-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 A PROPOSAL TO ISSUE AN AGGREGATE OF For 700000 0 0 0 APPROXIMATELY 358.2 MILLION NEW SHARES OF ACTIVISION COMMON STOCK. 2 A PROPOSAL TO CHANGE THE COMBINED For 700000 0 0 0 COMPANY'S NAME FROM "ACTIVISION, INC" TO "ACTIVISION BLIZZARD, INC." 3 A PROPOSAL TO INCREASE THE NUMBER OF For 700000 0 0 0 AUTHORIZED SHARES OF CAPITAL STOCK FROM 455,000,,205,000,000. 4 A PROPOSAL TO ELIMINATE THE SERIES A JUNIOR For 700000 0 0 0 PREFERRED STOCK. 5 A PROPOSAL TO INCLUDE CERTAIN QUORUM For 700000 0 0 0 REQUIREMENTS FOR COMMITTEES OF THE BOARD OF DIRECTORS UNDER CERTAIN CIRCUMSTANCES. 6 A PROPOSAL TO REQUIRE SUPERMAJORITY For 700000 0 0 0 STOCKHOLDER APPROVAL TO AMEND CERTAIN SECTIONS OF THE CERTIFICATE OF INCORPORATION. 7 A PROPOSAL TO LIMIT THE POWER OF THE BOARD For 700000 0 0 0 OF DIRECTORS TO AMEND CERTAIN PROVISIONS OF THE BYLAWS WITHOUT STOCKHOLDER APPROVAL. 8 A PROPOSAL TO GRANT THE DIRECTORS For 700000 0 0 0 DESIGNATED BY VIVENDI CERTAIN VOTING POWERS WHEN OTHER VIVENDI DESIGNEES ARE NOT PRESENT. 9 A PROPOSAL TO INCLUDE LIMITATIONS ON CERTAIN For 700000 0 0 0 BUSINESS ACTIVITIES IN WHICH VIVENDI MAY ENGAGE OR PARTICIPATE. Item Proposal Recommendation For Against Abstain Take No Action 10 A PROPOSAL TO ESTABLISH PROCEDURES For 700000 0 0 0 ALLOCATING CERTAIN CORPORATE OPPORTUNITIES BETWEEN ACTIVISION BLIZZARD AND VIVENDI. 11 A PROPOSAL TO REQUIRE VIVENDI OR ACTIVISION For 700000 0 0 0 BLIZZARD TO PURCHASE ALL OF THE COMBINED COMPANY'S ISSUED AND OUTSTANDING SHARES. 12 A PROPOSAL TO ESTABLISH PROCEDURES For 700000 0 0 0 GOVERNING AFFILIATE TRANSACTIONS. 13 A PROPOSAL TO CAUSE THE COMBINED COMPANY For 700000 0 0 0 TO BE GOVERNED BY SECTION DELAWARE GENERAL CORPORATION LAW. 14 A PROPOSAL TO AMEND SECTION 7.4(A) OF For 700000 0 0 0 ACTIVISION'S THIRD AMENDED AND RESTATED BYLAWS. 15 A PROPOSAL TO ADJOURN OR POSTPONE THE For 700000 0 0 0 SPECIAL MEETING TO A LATER DATE OR DATES, IF NECESSARY. DELL INC. Security: 24702R101 Meeting Type: Annual Ticker: DELL Meeting Date: 18-Jul-2008 ISIN US24702R1014 Vote Deadline Date: 17-Jul-2008 Agenda 932919838 Management Total Ballot Shares: 1555000 Last Vote Date: 15-Jul-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 DONALD J. CARTY 1555000 0 0 0 2 MICHAEL S. DELL 1555000 0 0 0 3 WILLIAM H. GRAY, III 1555000 0 0 0 4 SALLIE L. KRAWCHECK 1555000 0 0 0 5 ALAN (A.G.) LAFLEY 1555000 0 0 0 6 JUDY C. LEWENT 1555000 0 0 0 7 THOMAS W. LUCE, III 1555000 0 0 0 8 KLAUS S. LUFT 1555000 0 0 0 9 ALEX J. MANDL 1555000 0 0 0 10 MICHAEL A. MILES 1555000 0 0 0 11 SAMUEL A. NUNN, JR. 1555000 0 0 0 2 RATIFICATION OF INDEPENDENT AUDITOR For 1555000 0 0 0 3 APPROVAL OF EXECUTIVE ANNUAL INCENTIVE For 1555000 0 0 0 BONUS PLAN 4 REIMBURSEMENT OF PROXY EXPENSES Against 0 1555000 0 0 5 ADVISORY VOTE ON EXECUTIVE COMPENSATION Against 0 1555000 0 0 THQ INC. Security: 872443403 Meeting Type: Annual Ticker: THQI Meeting Date: 31-Jul-2008 ISIN US8724434035 Vote Deadline Date: 30-Jul-2008 Agenda 932930274 Management Total Ballot Shares: 335000 Last Vote Date: 07-Jul-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 BRIAN J. FARRELL 335000 0 0 0 2 LAWRENCE BURSTEIN 335000 0 0 0 3 HENRY T. DENERO 335000 0 0 0 4 BRIAN P. DOUGHERTY 335000 0 0 0 5 JEFFREY W. GRIFFITHS 335000 0 0 0 6 GARY E. RIESCHEL 335000 0 0 0 7 JAMES L. WHIMS 335000 0 0 0 2 APPROVAL OF AN AMENDMENT TO THE THQ INC. 2006 For 335000 0 0 0 LONG-TERM INCENTIVE PLAN: TO INCREASE THE NUMBER OF SHARES THAT WILL BE AVAILABLE FOR ISSUANCE BY 5.5 MILLION SHARES. 3 APPROVAL OF AN AMENDMENT TO THE THQ INC. For 335000 0 0 0 EMPLOYEE STOCK PURCHASE PLAN: TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK RESERVED FOR ISSUANCE BY 500,000. 4 RATIFICATION OF THE INDEPENDENT REGISTERED For 335000 0 0 0 PUBLIC ACCOUNTING FIRM: TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY'S FISCAL YEAR ENDING MARCH 31, 2009. NETEASE.COM, INC. Security: 64110W102 Meeting Type: Annual Ticker: NTES Meeting Date: 05-Sep-2008 ISIN US64110W1027 Vote Deadline Date: 27-Aug-2008 Agenda 932942370 Management Total Ballot Shares: 445100 Last Vote Date: 25-Aug-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 RE-ELECTION OF DIRECTOR: WILLIAM DING For 445100 0 0 0 2 RE-ELECTION OF DIRECTOR: MICHAEL TONG For 445100 0 0 0 3 RE-ELECTION OF DIRECTOR: ALICE CHENG For 445100 0 0 0 4 RE-ELECTION OF DIRECTOR: LUN FENG For 445100 0 0 0 5 RE-ELECTION OF DIRECTOR: DENNY LEE For 445100 0 0 0 6 RE-ELECTION OF DIRECTOR: MICHAEL LEUNG For 445100 0 0 0 7 RE-ELECTION OF DIRECTOR: JOSEPH TONG For 445100 0 0 0 8 APPOINT PRICEWATERHOUSECOOPERS ZHONG TIAN For 445100 0 0 0 CPAS LIMITED COMPANY AS INDEPENDENT AUDITORS OF NETEASE.COM, INC. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2008. CLEVELAND-CLIFFS INC Security: 185896107 Meeting Type: Contested-Consent Ticker: CLF Meeting Date: 03-Oct-2008 ISIN US1858961071 Vote Deadline Date: 02-Oct-2008 Agenda 932954577 Management Total Ballot Shares: 120000 Last Vote Date: Item Proposal Recommendation For Against Abstain Take No Action 1 "BY VOTING THIS AGENDA YOU ARE HEREBY For 120000 0 0 0 CERTIFYING THAT YOUR SHARES ARE "NOT INTERESTED SHARES," AS DEFINED IN THE PROXY STATEMENT. IF YOU HOLD "INTERESTED SHARES," YOU MUST CONTACT YOUR CLIENT SERVICE REPRESENTATIVE IN ORDER TO VOTE YOUR SHARES PROPERLY. PLEASE REFER TO THE PROXY MATERIAL TO DETERMINE IF YOU HOLD "INTERESTED SHARES" VERSUS "NOT INTERESTED SHARES." CONTROL SHARE ACQUISITION PROPOSAL: A RESOLUTION OF CLEVELAND- CLIFFS' SHAREHOLDERS AUTHORIZING THE CONTROL SHARE ACQUISITION OF CLEVELAND- CLIFFS COMMON SHARES PURSUANT TO THE ACQUIRING PERSON STATEMENT OF HARBINGER CAPITAL PARTNERS MASTER FUND I, LTD. AND HARBINGER CAPITAL PARTNERS SPECIAL SITUATIONS FUND, L.P. DATED AUGUST 14, 2008. CARPENTER TECHNOLOGY CORPORATION Security: 144285103 Meeting Type: Annual Ticker: CRS Meeting Date: 13-Oct-2008 ISIN US1442851036 Vote Deadline Date: 10-Oct-2008 Agenda 932955884 Management Total Ballot Shares: 371000 Last Vote Date: 23-Sep-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 ROBERT R. MCMASTER 371000 0 0 0 2 GREGORY A. PRATT 371000 0 0 0 3 ANNE L. STEVENS 371000 0 0 0 2 APPROVAL OF PRICEWATERHOUSECOOPERS LLP AS For 371000 0 0 0 THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. DIAGEO PLC Security: 25243Q205 Meeting Type: Annual Ticker: DEO Meeting Date: 15-Oct-2008 ISIN US25243Q2057 Vote Deadline Date: 06-Oct-2008 Agenda 932957105 Management Total Ballot Shares: 350000 Last Vote Date: 01-Oct-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 REPORT AND ACCOUNTS 2008 For 350000 0 0 0 2 DIRECTORS' REMUNERATION REPORT 2008 For 350000 0 0 0 3 DECLARATION OF FINAL DIVIDEND For 350000 0 0 0 4 TO RE-ELECT DR FB HUMER (MEMBER OF For 350000 0 0 0 NOMINATION COMMITTEE, CHAIRMAN OF COMMITTEE) AS A DIRECTOR 5 TO RE-ELECT M LILJA (MEMBER OF AUDIT, For 350000 0 0 0 NOMINATION, REMUNERATION COMMITTEE) AS A DIRECTOR 6 TO RE-ELECT WS SHANAHAN (MEMBER OF AUDIT, For 350000 0 0 0 NOMINATION, REMUNERATION COMMITTEE) AS A DIRECTOR 7 TO RE-ELECT HT STITZER (MEMBER OF AUDIT, For 350000 0 0 0 NOMINATION, REMUNERATION COMMITTEE) AS A DIRECTOR 8 ELECTION OF PG SCOTT (MEMBER OF AUDIT, For 350000 0 0 0 CHAIRMAN OF COMMITTEE, NOMINATION, REMUNERATION) AS A DIRECTOR 9 RE-APPOINTMENT AND REMUNERATION OF AUDITOR For 350000 0 0 0 10 AUTHORITY TO ALLOT RELEVANT SECURITIES For 350000 0 0 0 11 DISAPPLICATION OF PRE-EMPTION RIGHTS For 350000 0 0 0 12 AUTHORITY TO PURCHASE OWN ORDINARY SHARES For 350000 0 0 0 13 AUTHORITY TO MAKE POLITICAL DONATIONS AND/OR For 350000 0 0 0 TO INCUR POLITICAL EXPENDITURE 14 ADOPTION OF THE DIAGEO PLC 2008 PERFORMANCE For 350000 0 0 0 SHARE PLAN 15 ADOPTION OF THE DIAGEO PLC 2008 SENIOR For 350000 0 0 0 EXECUTIVE SHARE OPTION PLAN 16 AUTHORITY TO ESTABLISH INTERNATIONAL SHARE For 350000 0 0 0 PLANS Item Proposal Recommendation For Against Abstain Take No Action 17 AMENDMENTS TO THE ARTICLES OF ASSOCIATION For 350000 0 0 0 COUGAR BIOTECHNOLOGY, INC. Security: 222083107 Meeting Type: Special Ticker: CGRB Meeting Date: 28-Oct-2008 ISIN US2220831075 Vote Deadline Date: 27-Oct-2008 Agenda 932961801 Management Total Ballot Shares: 70500 Last Vote Date: 23-Oct-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 APPROVAL OF PROPOSED AMENDMENTS TO THE For 70500 0 0 0 COMPANY'S 2 DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT. CISCO SYSTEMS, INC. Security: 17275R102 Meeting Type: Annual Ticker: CSCO Meeting Date: 13-Nov-2008 ISIN US17275R1023 Vote Deadline Date: 12-Nov-2008 Agenda 932954729 Management Total Ballot Shares: 915000 Last Vote Date: 04-Nov-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: CAROL A. BARTZ For 915000 0 0 0 2 ELECTION OF DIRECTOR: M. MICHELE BURNS For 915000 0 0 0 3 ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS For 915000 0 0 0 4 ELECTION OF DIRECTOR: LARRY R. CARTER For 915000 0 0 0 5 ELECTION OF DIRECTOR: JOHN T. CHAMBERS For 915000 0 0 0 6 ELECTION OF DIRECTOR: BRIAN L. HALLA For 915000 0 0 0 7 ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY For 915000 0 0 0 8 ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH For 915000 0 0 0 9 ELECTION OF DIRECTOR: RODERICK C. MCGEARY For 915000 0 0 0 10 ELECTION OF DIRECTOR: MICHAEL K. POWELL For 915000 0 0 0 11 ELECTION OF DIRECTOR: STEVEN M. WEST For 915000 0 0 0 12 ELECTION OF DIRECTOR: JERRY YANG For 915000 0 0 0 13 TO RATIFY THE APPOINTMENT OF For 915000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 25, 2009. 14 PROPOSAL SUBMITTED BY A SHAREHOLDER TO Against 0 915000 0 0 AMEND THE COMPANY'S BYLAWS TO ESTABLISH A BOARD COMMITTEE ON HUMAN RIGHTS. 15 PROPOSAL SUBMITTED BY SHAREHOLDERS Against 0 915000 0 0 REQUESTING THE BOARD TO PUBLISH A REPORT TO SHAREHOLDERS WITHIN SIX MONTHS PROVIDING A SUMMARIZED LISTING AND ASSESSMENT OF CONCRETE STEPS CISCO COULD REASONABLY TAKE TO REDUCE THE LIKELIHOOD THAT ITS BUSINESS PRACTICES MIGHT ENABLE OR ENCOURAGE THE VIOLATION OF HUMAN RIGHTS, AS SET FORTH IN THE PROXY STATEMENT. ALLIED WASTE INDUSTRIES, INC. Security: 019589308 Meeting Type: Special Ticker: AW Meeting Date: 14-Nov-2008 ISIN US0195893088 Vote Deadline Date: 13-Nov-2008 Agenda 932964489 Management Total Ballot Shares: 150000 Last Vote Date: 10-Nov-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 APPROVAL OF THE PROPOSAL TO ADOPT THE For 150000 0 0 0 AGREEMENT AND PLAN OF MERGER, DATED AS OF JUNE 22, 2008, AS AMENDED JULY 31, 2008, AMONG REPUBLIC SERVICES, INC., RS MERGER WEDGE, INC., A WHOLLY OWNED SUBSIDIARY OF REPUBLIC FORMED FOR THE PURPOSE OF THE MERGER, AND ALLIED WASTE INDUSTRIES, INC., AS DESCRIBED IN THE ACCOMPANYING JOINT PROXY STATEMENT/PROSPECTUS. 2 APPROVAL OF PROPOSAL TO ADJOURN THE SPECIAL For 150000 0 0 0 MEETING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IN FAVOR OF THE FOREGOING PROPOSAL. REPUBLIC SERVICES, INC. Security: 760759100 Meeting Type: Special Ticker: RSG Meeting Date: 14-Nov-2008 ISIN US7607591002 Vote Deadline Date: 13-Nov-2008 Agenda 932964035 Management Total Ballot Shares: 881500 Last Vote Date: 27-Oct-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 APPROVAL OF PROPOSAL TO ISSUE SHARES OF For 881500 0 0 0 REPUBLIC COMMON STOCK AND OTHER SECURITIES CONVERTIBLE INTO SHARES OF REPUBLIC COMMON STOCK, IN CONNECTION WITH TRANSACTIONS CONTEMPLATED BY AGREEMENT AND PLAN OF MERGER, AMONG REPUBLIC, RS MERGER WEDGE, INC., AND ALLIED WASTE INDUSTRIES, INC., AS DESCRIBED IN THE ACCOMPANYING JOINT PROXY STATEMENT/PROSPECTUS. 2 APPROVAL OF PROPOSAL TO ADJOURN THE SPECIAL For 881500 0 0 0 MEETING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IN FAVOR OF THE FOREGOING PROPOSAL. MICROSOFT CORPORATION Security: 594918104 Meeting Type: Annual Ticker: MSFT Meeting Date: 19-Nov-2008 ISIN US5949181045 Vote Deadline Date: 18-Nov-2008 Agenda 932960013 Management Total Ballot Shares: 570000 Last Vote Date: 04-Nov-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: STEVEN A. BALLMER For 570000 0 0 0 2 ELECTION OF DIRECTOR: JAMES I. CASH JR. For 570000 0 0 0 3 ELECTION OF DIRECTOR: DINA DUBLON For 570000 0 0 0 4 ELECTION OF DIRECTOR: WILLIAM H. GATES III For 570000 0 0 0 5 ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN For 570000 0 0 0 6 ELECTION OF DIRECTOR: REED HASTINGS For 570000 0 0 0 7 ELECTION OF DIRECTOR: DAVID F. MARQUARDT For 570000 0 0 0 8 ELECTION OF DIRECTOR: CHARLES H. NOSKI For 570000 0 0 0 9 ELECTION OF DIRECTOR: HELMUT PANKE For 570000 0 0 0 10 APPROVAL OF MATERIAL TERMS OF PERFORMANCE For 570000 0 0 0 CRITERIA UNDER THE EXECUTIVE OFFICER INCENTIVE PLAN. 11 APPROVAL OF AMENDMENTS TO THE 1999 STOCK For 570000 0 0 0 OPTION PLAN FOR NON-EMPLOYEE DIRECTORS. 12 RATIFICATION OF THE SELECTION OF DELOITTE & For 570000 0 0 0 TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR. 13 SHAREHOLDER PROPOSAL - ADOPTION OF POLICIES Against 0 570000 0 0 ON INTERNET CENSORSHIP. 14 SHAREHOLDER PROPOSAL - ESTABLISHMENT OF Against 0 570000 0 0 BOARD COMMITTEE ON HUMAN RIGHTS. 15 SHAREHOLDER PROPOSAL - DISCLOSURE OF Against 0 570000 0 0 CHARITABLE CONTRIBUTIONS. EPOCH HOLDING CORPORATION Security: 29428R103 Meeting Type: Annual Ticker: EPHC Meeting Date: 04-Dec-2008 ISIN US29428R1032 Vote Deadline Date: 03-Dec-2008 Agenda 932970608 Management Total Ballot Shares: 1666667 Last Vote Date: 17-Nov-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 ALLAN R. TESSLER 1666667 0 0 0 2 WILLIAM W. PRIEST 1666667 0 0 0 3 ENRIQUE R. ARZAC 1666667 0 0 0 4 JEFFREY L. BERENSON 1666667 0 0 0 5 PETER A. FLAHERTY 1666667 0 0 0 6 EUGENE M. FREEDMAN 1666667 0 0 0 2 APPROVAL OF AN AMENDMENT TO THE COMPANY'S For 1666667 0 0 0 2-TERM INCENTIVE COMPENSATION PLAN TO INCREASE THE NUMBER OF SHARES AUTHORIZED FOR GRANT BY 2,500,000 SHARES. COSTCO WHOLESALE CORPORATION Security: 22160K105 Meeting Type: Annual Ticker: COST Meeting Date: 28-Jan-2009 ISIN US22160K1051 Vote Deadline Date: 27-Jan-2009 Agenda 932985623 Management Total Ballot Shares: 575000 Last Vote Date: 06-Jan-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 JAMES D. SINEGAL 575000 0 0 0 2 JEFFREY H. BROTMAN 575000 0 0 0 3 RICHARD A. GALANTI 575000 0 0 0 4 DANIEL J. EVANS 575000 0 0 0 5 JEFFREY S. RAIKES 575000 0 0 0 2 RATIFICATION OF SELECTION OF INDEPENDENT For 575000 0 0 0 AUDITORS. HEWITT ASSOCIATES, INC. Security: 42822Q100 Meeting Type: Annual Ticker: HEW Meeting Date: 04-Feb-2009 ISIN US42822Q1004 Vote Deadline Date: 03-Feb-2009 Agenda 932984265 Management Total Ballot Shares: 466100 Last Vote Date: 24-Dec-2008 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 WILLIAM J. CONATY 466100 0 0 0 2 MICHELE M. HUNT 466100 0 0 0 3 CARY D. MCMILLAN 466100 0 0 0 2 RATIFICATION OF ERNST & YOUNG LLP AS For 466100 0 0 0 INDEPENDENT PUBLIC ACCOUNTANTS. WEATHERFORD INTERNATIONAL LTD. Security: G95089101 Meeting Type: Special Ticker: WFT Meeting Date: 17-Feb-2009 ISIN BMG950891017 Vote Deadline Date: 13-Feb-2009 Agenda 932993389 Management Total Ballot Shares: 2050000 Last Vote Date: 29-Jan-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 APPROVAL OF THE SCHEME OF ARRANGEMENT For 2050000 0 0 0 ATTACHED TO THE ACCOMPANYING PROXY STATEMENT AS ANNEX B. 2 APPROVAL OF THE MOTION TO ADJOURN THE For 2050000 0 0 0 MEETING TO A LATER DATE TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE MEETING TO APPROVE THE SCHEME OF ARRANGEMENT. QUALCOMM, INCORPORATED Security: 747525103 Meeting Type: Annual Ticker: QCOM Meeting Date: 03-Mar-2009 ISIN US7475251036 Vote Deadline Date: 02-Mar-2009 Agenda 932990218 Management Total Ballot Shares: 700000 Last Vote Date: 26-Feb-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 BARBARA T. ALEXANDER 700000 0 0 0 2 STEPHEN M. BENNETT 700000 0 0 0 3 DONALD G. CRUICKSHANK 700000 0 0 0 4 RAYMOND V. DITTAMORE 700000 0 0 0 5 THOMAS W. HORTON 700000 0 0 0 6 IRWIN MARK JACOBS 700000 0 0 0 7 PAUL E. JACOBS 700000 0 0 0 8 ROBERT E. KAHN 700000 0 0 0 9 SHERRY LANSING 700000 0 0 0 10 DUANE A. NELLES 700000 0 0 0 11 MARC I. STERN 700000 0 0 0 12 BRENT SCOWCROFT 700000 0 0 0 2 TO RATIFY THE SELECTION OF For 700000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTANTS FOR THE COMPANY'S FISCAL YEAR ENDING SEPTEMBER 27, 2009. ASML HOLDINGS N.V. Security: N07059186 Meeting Type: Annual Ticker: ASML Meeting Date: 26-Mar-2009 ISIN USN070591862 Vote Deadline Date: 16-Mar-2009 Agenda 933007975 Management Total Ballot Shares: 700000 Last Vote Date: 16-Mar-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 DISCUSSION OF THE ANNUAL REPORT 2008 AND For 700000 0 0 0 ADOPTION OF THE FINANCIAL STATEMENTS FOR THE FINANCIAL YEAR ("FY") 2008, AS PREPARED IN ACCORDANCE WITH DUTCH LAW. 2 DISCHARGE OF THE MEMBERS OF THE BOARD OF For 700000 0 0 0 MANAGEMENT ("BOM") FROM LIABILITY FOR THEIR RESPONSIBILITIES IN THE FY 2008. 3 DISCHARGE OF THE MEMBERS OF THE For 700000 0 0 0 SUPERVISORY BOARD ("SB") FROM LIABILITY FOR THEIR RESPONSIBILITIES IN THE FY 2008. 4 PROPOSAL TO ADOPT A DIVIDEND OF EUR 0.20 PER For 700000 0 0 0 ORDINARY SHARE OF EUR 0.09. 5 APPROVAL OF THE NUMBER OF PERFORMANCE For 700000 0 0 0 STOCK FOR THE BOM AND AUTHORIZATION OF THE BOM TO ISSUE THE PERFORMANCE STOCK. 6 APPROVAL OF THE MAXIMUM NUMBER OF 50,000 For 700000 0 0 0 SIGN-ON STOCK FOR THE BOM AND AUTHORIZATION OF THE BOM TO ISSUE THE SIGN-ON STOCK. 7 APPROVAL OF THE NUMBER OF PERFORMANCE For 700000 0 0 0 STOCK OPTIONS FOR THE BOM AND AUTHORIZATION OF THE BOM TO ISSUE THE PERFORMANCE STOCK OPTIONS. 8 APPROVAL OF THE MAXIMUM NUMBER OF 50,000 For 700000 0 0 0 SIGN-ON STOCK OPTIONS FOR THE BOM AND AUTHORIZATION OF THE BOM TO ISSUE THE SIGN-ON STOCK OPTIONS. 9 APPROVAL OF THE NUMBER OF STOCK OPTIONS, For 700000 0 0 0 RESPECTIVELY STOCK, AVAILABLE FOR ASML EMPLOYEES, AND AUTHORIZATION OF THE BOM TO ISSUE THE STOCK OPTIONS OR STOCK. 10 NOMINATION FOR REAPPOINTMENT OF MS. H.C.J. For 700000 0 0 0 VAN DEN BURG AS MEMBER OF THE SB EFFECTIVE MARCH 26, 2009. Item Proposal Recommendation For Against Abstain Take No Action 11 NOMINATION FOR REAPPOINTMENT OF MR. O. For 700000 0 0 0 BILOUS AS MEMBER OF THE SB EFFECTIVE MARCH 26, 2009. 12 NOMINATION FOR REAPPOINTMENT OF MR. J.W.B. For 700000 0 0 0 WESTERBURGEN AS MEMBER OF THE SB EFFECTIVE MARCH 26, 2009. 13 NOMINATION FOR APPOINTMENT OF MS. P.F.M. VAN For 700000 0 0 0 DER MEER MOHR AS MEMBER OF THE SB EFFECTIVE MARCH 26, 2009. 14 NOMINATION FOR APPOINTMENT OF MR. W. ZIEBART For 700000 0 0 0 AS MEMBER OF THE SB EFFECTIVE MARCH 26, 2009. 15 PROPOSAL TO AUTHORIZE THE BOM FOR A PERIOD For 700000 0 0 0 OF 18 MONTHS FROM MARCH 26, 2009, TO ISSUE (RIGHTS TO SUBSCRIBE FOR) SHARES IN THE CAPITAL OF THE COMPANY, LIMITED TO 5% OF THE ISSUED SHARE CAPITAL AT THE TIME OF THE AUTHORIZATION. 16 PROPOSAL TO AUTHORIZE THE BOM FOR A PERIOD For 700000 0 0 0 OF 18 MONTHS FROM MARCH 26, 2 OR EXCLUDE THE PRE-EMPTION RIGHTS ACCRUING TO SHAREHOLDERS IN CONNECTION WITH ITEM 12A. 17 PROPOSAL TO AUTHORIZE THE BOM FOR A PERIOD For 700000 0 0 0 OF 18 MONTHS FROM MARCH 26, 2009, TO ISSUE (RIGHTS TO SUBSCRIBE FOR) SHARES IN THE CAPITAL OF THE COMPANY, FOR AN ADDITIONAL 5% OF THE ISSUED SHARE CAPITAL AT THE TIME OF THE AUTHORIZATION, WHICH 5% CAN ONLY BE USED IN CONNECTION WITH OR ON THE OCCASION OF MERGERS AND/OR ACQUISITIONS. 18 PROPOSAL TO AUTHORIZE THE BOM FOR A PERIOD For 700000 0 0 0 OF 18 MONTHS FROM MARCH 26, 2009, TO RESTRICT OR EXCLUDE THE PRE-EMPTION RIGHTS ACCRUING TO SHAREHOLDERS IN CONNECTION WITH ITEM 12C. 19 PROPOSAL TO AUTHORIZE THE BOM FOR A PERIOD For 700000 0 0 0 OF 18 MONTHS FROM MARCH 26, 2 ORDINARY SHARES IN THE COMPANY'S SHARE CAPITAL. 20 CANCELLATION OF ORDINARY SHARES. For 700000 0 0 0 21 CANCELLATION OF ADDITIONAL ORDINARY SHARES. For 700000 0 0 0 UNITED TECHNOLOGIES CORPORATION Security: 913017109 Meeting Type: Annual Ticker: UTX Meeting Date: 08-Apr-2009 ISIN US9130171096 Vote Deadline Date: 07-Apr-2009 Agenda 933001644 Management Total Ballot Shares: 325000 Last Vote Date: 31-Mar-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 LOUIS R. CHENEVERT 325000 0 0 0 2 GEORGE DAVID 325000 0 0 0 3 JOHN V. FARACI 325000 0 0 0 4 JEAN-PIERRE GARNIER 325000 0 0 0 5 JAMIE S. GORELICK 325000 0 0 0 6 CARLOS M. GUTIERREZ 325000 0 0 0 7 EDWARD A. KANGAS 325000 0 0 0 8 CHARLES R. LEE 325000 0 0 0 9 RICHARD D. MCCORMICK 325000 0 0 0 10 HAROLD MCGRAW III 325000 0 0 0 11 RICHARD B. MYERS 325000 0 0 0 12 H. PATRICK SWYGERT 325000 0 0 0 13 ANDRE VILLENEUVE 325000 0 0 0 14 CHRISTINE TODD WHITMAN 325000 0 0 0 2 APPOINTMENT OF INDEPENDENT AUDITORS For 325000 0 0 0 3 SHAREOWNER PROPOSAL: OFFSETS FOR FOREIGN Against 0 325000 0 0 MILITARY SALES M&T BANK CORPORATION Security: 55261F104 Meeting Type: Annual Ticker: MTB Meeting Date: 21-Apr-2009 ISIN US55261F1049 Vote Deadline Date: 20-Apr-2009 Agenda 933008686 Management Total Ballot Shares: 195000 Last Vote Date: 25-Mar-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 BRENT D. BAIRD 195000 0 0 0 2 ROBERT J. BENNETT 195000 0 0 0 3 C. ANGELA BONTEMPO 195000 0 0 0 4 ROBERT T. BRADY 195000 0 0 0 5 MICHAEL D. BUCKLEY 195000 0 0 0 6 T.J. CUNNINGHAM III 195000 0 0 0 7 MARK J. CZARNECKI 195000 0 0 0 8 COLM E. DOHERTY 195000 0 0 0 9 PATRICK W.E. HODGSON 195000 0 0 0 10 RICHARD G. KING 195000 0 0 0 11 JORGE G. PEREIRA 195000 0 0 0 12 MICHAEL P. PINTO 195000 0 0 0 13 MELINDA R. RICH 195000 0 0 0 14 ROBERT E. SADLER, JR. 195000 0 0 0 15 EUGENE J. SHEEHY 195000 0 0 0 16 HERBERT L. WASHINGTON 195000 0 0 0 17 ROBERT G. WILMERS 195000 0 0 0 2 TO APPROVE THE M&T BANK CORPORATION 2009 For 195000 0 0 0 EQUITY INCENTIVE COMPENSATION PLAN. 3 TO APPROVE THE COMPENSATION OF M&T BANK For 195000 0 0 0 CORPORATION'S NAMED EXECUTIVE OFFICERS. 4 TO RATIFY THE APPOINTMENT OF For 195000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF M&T BANK CORPORATION FOR THE YEAR ENDING DECEMBER 31, 2009. TEXTRON INC. Security: 883203101 Meeting Type: Annual Ticker: TXT Meeting Date: 22-Apr-2009 ISIN US8832031012 Vote Deadline Date: 21-Apr-2009 Agenda 933010237 Management Total Ballot Shares: 418700 Last Vote Date: 27-Mar-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: LEWIS B. CAMPBELL For 0 418700 0 0 2 ELECTION OF DIRECTOR: LAWRENCE K. FISH For 0 418700 0 0 3 ELECTION OF DIRECTOR: JOE T. FORD For 0 418700 0 0 4 RATIFICATION OF APPOINTMENT OF INDEPENDENT For 418700 0 0 0 REGISTERED PUBLIC ACCOUNTING FIRM. CEMEX, S.A.B. DE C.V. Security: 151290889 Meeting Type: Annual Ticker: CX Meeting Date: 23-Apr-2009 ISIN US1512908898 Vote Deadline Date: 22-Apr-2009 Agenda 933041509 Management Total Ballot Shares: 1875862 Last Vote Date: 16-Apr-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 PRESENTATION OF THE REPORT BY THE CHIEF For 1875862 0 0 0 EXECUTIVE OFFICER, INCLUDING THE COMPANY'S FINANCIAL STATEMENTS, REPORT OF VARIATIONS OF CAPITAL STOCK, AND PRESENTATION OF THE REPORT BY THE BOARD OF DIRECTORS, FOR THE FISCAL YEAR ENDED DECEMBER 31, 2008, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 2 RESOLUTION ON ALLOCATION OF PROFITS. For 1875862 0 0 0 3 PROPOSAL TO INCREASE THE CAPITAL STOCK OF For 1875862 0 0 0 THE COMPANY IN ITS VARIABLE PORTION THROUGH CAPITALIZATION OF RETAINED EARNINGS. 4 DEBT RENEGOTIATION WITH FINANCIAL For 1875862 0 0 0 INSTITUTIONS. 5 APPOINTMENT OF DIRECTORS, AND MEMBERS AND For 1875862 0 0 0 PRESIDENT OF THE AUDIT AND CORPORATE PRACTICES COMMITTEE. 6 COMPENSATION OF DIRECTORS AND MEMBERS OF For 1875862 0 0 0 THE AUDIT AND CORPORATE PRACTICES COMMITTEE. 7 APPOINTMENT OF DELEGATES TO FORMALIZE THE For 1875862 0 0 0 RESOLUTIONS ADOPTED AT THE MEETING. AMERICAN EXPRESS COMPANY Security: 025816109 Meeting Type: Annual Ticker: AXP Meeting Date: 27-Apr-2009 ISIN US0258161092 Vote Deadline Date: 24-Apr-2009 Agenda 933007595 Management Total Ballot Shares: 425000 Last Vote Date: 20-Apr-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: D.F. AKERSON For 425000 0 0 0 2 ELECTION OF DIRECTOR: C. BARSHEFSKY For 425000 0 0 0 3 ELECTION OF DIRECTOR: U.M. BURNS For 425000 0 0 0 4 ELECTION OF DIRECTOR: K.I. CHENAULT For 425000 0 0 0 5 ELECTION OF DIRECTOR: P. CHERNIN For 425000 0 0 0 6 ELECTION OF DIRECTOR: J. LESCHLY For 425000 0 0 0 7 ELECTION OF DIRECTOR: R.C. LEVIN For 425000 0 0 0 8 ELECTION OF DIRECTOR: R.A. MCGINN For 425000 0 0 0 9 ELECTION OF DIRECTOR: E.D. MILLER For 425000 0 0 0 10 ELECTION OF DIRECTOR: S.S REINEMUND For 425000 0 0 0 11 ELECTION OF DIRECTOR: R.D. WALTER For 425000 0 0 0 12 ELECTION OF DIRECTOR: R.A. WILLIAMS For 425000 0 0 0 13 RATIFICATION OF APPOINTMENT OF For 425000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2009. 14 ADVISORY (NON-BINDING) VOTE APPROVING For 425000 0 0 0 EXECUTIVE COMPENSATION. 15 SHAREHOLDER PROPOSAL RELATING TO Against 0 425000 0 0 CUMULATIVE VOTING FOR DIRECTORS. 16 SHAREHOLDER PROPOSAL RELATING TO THE Against 0 425000 0 0 CALLING OF SPECIAL SHAREHOLDER MEETINGS. THE BOEING COMPANY Security: 097023105 Meeting Type: Annual Ticker: BA Meeting Date: 27-Apr-2009 ISIN US0970231058 Vote Deadline Date: 24-Apr-2009 Agenda 933012356 Management Total Ballot Shares: 300000 Last Vote Date: 30-Mar-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: JOHN H. BIGGS For 300000 0 0 0 2 ELECTION OF DIRECTOR: JOHN E. BRYSON For 300000 0 0 0 3 ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. For 300000 0 0 0 4 ELECTION OF DIRECTOR: LINDA Z. COOK For 300000 0 0 0 5 ELECTION OF DIRECTOR: WILLIAM M. DALEY For 300000 0 0 0 6 ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN For 300000 0 0 0 7 ELECTION OF DIRECTOR: JOHN F. MCDONNELL For 300000 0 0 0 8 ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. For 300000 0 0 0 9 ELECTION OF DIRECTOR: MIKE S. ZAFIROVSKI For 300000 0 0 0 10 AMENDMENT TO THE BOEING COMPANY 2003 For 300000 0 0 0 INCENTIVE STOCK PLAN. 11 ADVISORY VOTE ON APPOINTMENT OF DELOITTE & For 300000 0 0 0 TOUCHE LLP AS INDEPENDENT AUDITOR. 12 ADOPT CUMULATIVE VOTING. Against 0 300000 0 0 13 REQUIRE ADVISORY VOTE ON NAMED EXECUTIVE Against 0 300000 0 0 OFFICER COMPENSATION. 14 ADOPT HEALTH CARE PRINCIPLES. Against 0 300000 0 0 15 PREPARE A REPORT ON FOREIGN MILITARY SALES. Against 0 300000 0 0 16 REQUIRE AN INDEPENDENT LEAD DIRECTOR. Against 0 300000 0 0 17 REQUIRE SHAREHOLDER APPROVAL OF FUTURE Against 0 300000 0 0 SEVERANCE ARRANGEMENTS. 18 REQUIRE DISCLOSURE OF POLITICAL Against 0 300000 0 0 CONTRIBUTIONS. METLIFE, INC. Security: 59156R108 Meeting Type: Annual Ticker: MET Meeting Date: 28-Apr-2009 ISIN US59156R1086 Vote Deadline Date: 27-Apr-2009 Agenda 933031154 Management Total Ballot Shares: 260000 Last Vote Date: 08-Apr-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 C. ROBERT HENRIKSON 260000 0 0 0 2 JOHN M. KEANE 260000 0 0 0 3 CATHERINE R. KINNEY 260000 0 0 0 4 HUGH B. PRICE 260000 0 0 0 5 KENTON J. SICCHITANO 260000 0 0 0 2 REAPPROVAL OF THE METLIFE, INC. 2 For 260000 0 0 0 INCENTIVE COMPENSATION PLAN 3 RATIFICATION OF THE APPOINTMENT OF DELOITTE & For 260000 0 0 0 TOUCHE LLP AS INDEPENDENT AUDITOR FOR 2009 TERADATA CORPORATION Security: 88076W103 Meeting Type: Annual Ticker: TDC Meeting Date: 28-Apr-2009 ISIN US88076W1036 Vote Deadline Date: 27-Apr-2009 Agenda 933012332 Management Total Ballot Shares: 565000 Last Vote Date: 20-Apr-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: PETER L. FIORE For 565000 0 0 0 2 ELECTION OF DIRECTOR: MICHAEL F. KOEHLER For 565000 0 0 0 3 ELECTION OF DIRECTOR: JAMES M. RINGLER For 565000 0 0 0 4 APPROVAL OF THE APPOINTMENT OF INDEPENDENT For 565000 0 0 0 AUDITORS FOR 2009 5 APPROVAL OF THE TERADATA CORPORATION 2007 For 565000 0 0 0 STOCK INCENTIVE PLAN 6 APPROVAL OF THE TERADATA CORPORATION For 565000 0 0 0 MANAGEMENT INCENTIVE PLAN ALEXANDER & BALDWIN, INC. Security: 014482103 Meeting Type: Annual Ticker: AXB Meeting Date: 30-Apr-2009 ISIN US0144821032 Vote Deadline Date: 29-Apr-2009 Agenda 933013803 Management Total Ballot Shares: 236100 Last Vote Date: 20-Apr-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 W. B. BAIRD 236100 0 0 0 2 M. J. CHUN 236100 0 0 0 3 W. A. DOANE 236100 0 0 0 4 W. A. DODS, JR. 236100 0 0 0 5 C. G. KING 236100 0 0 0 6 C. H. LAU 236100 0 0 0 7 D. M. PASQUALE 236100 0 0 0 8 M. G. SHAW 236100 0 0 0 9 J. N. WATANABE 236100 0 0 0 2 PROPOSAL TO RATIFY THE APPOINTMENT OF For 236100 0 0 0 DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE CORPORATION. BERKSHIRE HATHAWAY INC. Security: 084670108 Meeting Type: Annual Ticker: BRKA Meeting Date: 02-May-2009 ISIN US0846701086 Vote Deadline Date: 01-May-2009 Agenda 933011049 Management Total Ballot Shares: 150 Last Vote Date: 25-Mar-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 WARREN E. BUFFETT 150 0 0 0 2 CHARLES T. MUNGER 150 0 0 0 3 HOWARD G. BUFFETT 150 0 0 0 4 SUSAN L. DECKER 150 0 0 0 5 WILLIAM H. GATES III 150 0 0 0 6 DAVID S. GOTTESMAN 150 0 0 0 7 CHARLOTTE GUYMAN 150 0 0 0 8 DONALD R. KEOUGH 150 0 0 0 9 THOMAS S. MURPHY 150 0 0 0 10 RONALD L. OLSON 150 0 0 0 11 WALTER SCOTT, JR. 150 0 0 0 2 TO APPROVE THE SHAREHOLDER PROPOSAL WITH Against 0 150 0 0 RESPECT TO THE PRODUCTION OF A SUSTAINABILITY REPORT. ABB LTD Security: 000375204 Meeting Type: Annual Ticker: ABB Meeting Date: 05-May-2009 ISIN US0003752047 Vote Deadline Date: 24-Apr-2009 Agenda 933058059 Management Total Ballot Shares: 1200000 Last Vote Date: 20-Apr-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 APPROVAL OF THE ANNUAL REPORT, THE For 1200000 0 0 0 CONSOLIDATED FINANCIAL STATEMENTS, AND THE ANNUAL FINANCIAL STATEMENTS FOR 2008. 2 CONSULATIVE VOTE ON THE 2008 REMUNERATION For 1200000 0 0 0 REPORT. 3 DISCHARGE OF THE BOARD OF DIRECTORS AND THE For 1200000 0 0 0 PERSONS ENTRUSTED WITH MANAGEMENT. 4 APPROPRIATION OF AVAILABLE EARNINGS AND For 1200000 0 0 0 RELEASE OF LEGAL RESERVES. 5 RENEWAL OF AUTHORIZED SHARE CAPITAL. For 1200000 0 0 0 6 CAPITAL REDUCTION THROUGH NOMINAL VALUE For 1200000 0 0 0 REPAYMENT. 7 AMENDMENT TO THE ARTICLES OF INCORPORATION For 1200000 0 0 0 RELATED TO THE CAPITAL REDUCTION. 8 ELECTIONS TO THE BOARD OF DIRECTOR: For 1200000 0 0 0 HUBERTUS VON GRUNBERG, GERMAN, RE-ELECT AS DIRECTOR. 9 ELECTIONS TO THE BOARD OF DIRECTOR: ROGER For 1200000 0 0 0 AGNELLI, BRAZILIAN, RE-ELECT AS DIRECTOR. 10 ELECTIONS TO THE BOARD OF DIRECTOR: LOUIS R. For 1200000 0 0 0 HUGHES, AMERICAN, RE-ELECT AS DIRECTOR. 11 ELECTIONS TO THE BOARD OF DIRECTOR: HANS For 1200000 0 0 0 ULRICH MARKI, SWISS, RE-ELECT AS DIRECTOR. 12 ELECTIONS TO THE BOARD OF DIRECTOR: MICHEL DE For 1200000 0 0 0 ROSEN, FRENCH, RE-ELECT AS DIRECTOR. 13 ELECTIONS TO THE BOARD OF DIRECTOR: MICHAEL For 1200000 0 0 0 TRESCHOW, SWEDISH, RE-ELECT AS DIRECTOR. 14 ELECTIONS TO THE BOARD OF DIRECTOR: BERND W. For 1200000 0 0 0 VOSS, GERMAN, RE-ELECT AS DIRECTOR. 15 ELECTIONS TO THE BOARD OF DIRECTOR: JACOB For 1200000 0 0 0 WALLENBERG, SWEDISH, RE-ELECT AS DIRECTOR. Item Proposal Recommendation For Against Abstain Take No Action 16 ELECTION OF THE AUDITORS. For 1200000 0 0 0 THE TRAVELERS COMPANIES, INC. Security: 89417E109 Meeting Type: Annual Ticker: TRV Meeting Date: 05-May-2009 ISIN US89417E1091 Vote Deadline Date: 04-May-2009 Agenda 933009703 Management Total Ballot Shares: 235000 Last Vote Date: 29-Apr-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: ALAN L. BELLER For 235000 0 0 0 2 ELECTION OF DIRECTOR: JOHN H. DASBURG For 235000 0 0 0 3 ELECTION OF DIRECTOR: JANET M. DOLAN For 235000 0 0 0 4 ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN For 235000 0 0 0 5 ELECTION OF DIRECTOR: JAY S. FISHMAN For 235000 0 0 0 6 ELECTION OF DIRECTOR: LAWRENCE G. GRAEV For 235000 0 0 0 7 ELECTION OF DIRECTOR: PATRICIA L. HIGGINS For 235000 0 0 0 8 ELECTION OF DIRECTOR: THOMAS R. HODGSON For 235000 0 0 0 9 ELECTION OF DIRECTOR: CLEVE L. KILLINGSWORTH, For 235000 0 0 0 JR. 10 ELECTION OF DIRECTOR: ROBERT I. LIPP For 235000 0 0 0 11 ELECTION OF DIRECTOR: BLYTHE J. MCGARVIE For 235000 0 0 0 12 ELECTION OF DIRECTOR: LAURIE J. THOMSEN For 235000 0 0 0 13 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG For 235000 0 0 0 LLP AS TRAVELERS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2009. 14 TO RE-APPROVE THE MATERIAL TERMS OF THE For 235000 0 0 0 PERFORMANCE GOALS UNDER TRAVELERS' AMENDED AND RESTATED 2 PLAN. 15 SHAREHOLDER PROPOSAL RELATING TO POLITICAL Against 0 235000 0 0 CONTRIBUTIONS. ARCH CAPITAL GROUP LTD. Security: G0450A105 Meeting Type: Annual Ticker: ACGL Meeting Date: 06-May-2009 ISIN BMG0450A1053 Vote Deadline Date: 05-May-2009 Agenda 933035493 Management Total Ballot Shares: 300000 Last Vote Date: 21-Apr-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 C IORDANOU** 300000 0 0 0 2 J.J MEENAGHAN** 300000 0 0 0 3 J.M PASQUESI** 300000 0 0 0 4 W BEVERIDGE* 300000 0 0 0 5 D BRAND* 300000 0 0 0 6 K CHRISTENSEN* 300000 0 0 0 7 G.B COLLIS* 300000 0 0 0 8 W.J COONEY* 300000 0 0 0 9 E FULLERTON-ROME* 300000 0 0 0 10 R.H.W FUNNEKOTTER* 300000 0 0 0 11 M GRANDISSON* 300000 0 0 0 12 M.A GREENE* 300000 0 0 0 13 J.C.R HELE* 300000 0 0 0 14 D HIPKIN* 300000 0 0 0 15 W.P HUTCHINGS* 300000 0 0 0 16 C IORDANOU* 300000 0 0 0 17 W.H KAMPHUIJS* 300000 0 0 0 18 M.H KIER* 300000 0 0 0 19 M.D LYONS* 300000 0 0 0 20 M MURPHY* 300000 0 0 0 21 M.J NILSEN* 300000 0 0 0 22 N PAPADOPOULO* 300000 0 0 0 23 M QUINN* 300000 0 0 0 24 M RAJEH* 300000 0 0 0 Item Proposal Recommendation For Against Abstain Take No Action 25 P.S ROBOTHAM* 300000 0 0 0 26 S SCHEUER* 300000 0 0 0 27 B SINGH* 300000 0 0 0 28 H SOHLER* 300000 0 0 0 29 R.T.V GIESON* 300000 0 0 0 30 A WATSON* 300000 0 0 0 31 J WEATHERSTONE* 300000 0 0 0 2 TO APPOINT PRICEWATERHOUSECOOPERS LLP AS For 300000 0 0 0 THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2009. AXIS CAPITAL HOLDINGS LIMITED Security: G0692U109 Meeting Type: Annual Ticker: AXS Meeting Date: 06-May-2009 ISIN BMG0692U1099 Vote Deadline Date: 05-May-2009 Agenda 933028739 Management Total Ballot Shares: 440000 Last Vote Date: 06-Apr-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 MICHAEL A. BUTT 440000 0 0 0 2 JOHN R. CHARMAN 440000 0 0 0 3 CHARLES A. DAVIS 440000 0 0 0 4 SIR ANDREW LARGE 440000 0 0 0 2 TO APPROVE AN AMENDMENT TO THE AXIS CAPITAL For 440000 0 0 0 HOLDINGS LIMITED 2007 LONG-TERM EQUITY COMPENSATION PLAN WHICH INCREASES THE AGGREGATE NUMBER OF SHARES OF COMMON STOCK AUTHORIZED FOR ISSUANCE UNDER THE PLAN BY 4,000, MATERIAL AMENDMENTS MAY BE MADE TO THE PLAN WITHOUT SHAREHOLDER CONSENT. 3 TO AMEND THE BYE-LAWS OF AXIS CAPITAL For 440000 0 0 0 HOLDINGS LIMITED AS DESCRIBED IN THE PROXY STATEMENT. 4 TO APPOINT DELOITTE & TOUCHE TO ACT AS THE For 440000 0 0 0 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF AXIS CAPITAL HOLDINGS LIMITED FOR THE FISCAL YEAR ENDING DECEMBER 31, 2 AUTHORIZE THE BOARD OF DIRECTORS, ACTING THROUGH THE AUDIT COMMITTEE, TO SET THE FEES FOR THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. GILEAD SCIENCES, INC. Security: 375558103 Meeting Type: Annual Ticker: GILD Meeting Date: 06-May-2009 ISIN US3755581036 Vote Deadline Date: 05-May-2009 Agenda 933024248 Management Total Ballot Shares: 119500 Last Vote Date: 01-Apr-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 PAUL BERG 119500 0 0 0 2 JOHN F. COGAN 119500 0 0 0 3 ETIENNE F. DAVIGNON 119500 0 0 0 4 JAMES M. DENNY 119500 0 0 0 5 CARLA A. HILLS 119500 0 0 0 6 JOHN W. MADIGAN 119500 0 0 0 7 JOHN C. MARTIN 119500 0 0 0 8 GORDON E. MOORE 119500 0 0 0 9 NICHOLAS G. MOORE 119500 0 0 0 10 RICHARD J. WHITLEY 119500 0 0 0 11 GAYLE E. WILSON 119500 0 0 0 2 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP For 119500 0 0 0 BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GILEAD FOR THE FISCAL YEAR ENDING DECEMBER 31, 2009. 3 TO APPROVE AN AMENDMENT TO GILEAD'S 2004 For 119500 0 0 0 EQUITY INCENTIVE PLAN. PEPSICO, INC. Security: 713448108 Meeting Type: Annual Ticker: PEP Meeting Date: 06-May-2009 ISIN US7134481081 Vote Deadline Date: 05-May-2009 Agenda 933014906 Management Total Ballot Shares: 255000 Last Vote Date: 29-Apr-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: S.L. BROWN For 255000 0 0 0 2 ELECTION OF DIRECTOR: I.M. COOK For 255000 0 0 0 3 ELECTION OF DIRECTOR: D. DUBLON For 255000 0 0 0 4 ELECTION OF DIRECTOR: V.J. DZAU For 255000 0 0 0 5 ELECTION OF DIRECTOR: R.L. HUNT For 255000 0 0 0 6 ELECTION OF DIRECTOR: A. IBARGUEN For 255000 0 0 0 7 ELECTION OF DIRECTOR: A.C. MARTINEZ For 255000 0 0 0 8 ELECTION OF DIRECTOR: I.K. NOOYI For 255000 0 0 0 9 ELECTION OF DIRECTOR: S.P. ROCKEFELLER For 255000 0 0 0 10 ELECTION OF DIRECTOR: J.J. SCHIRO For 255000 0 0 0 11 ELECTION OF DIRECTOR: L.G. TROTTER For 255000 0 0 0 12 ELECTION OF DIRECTOR: D. VASELLA For 255000 0 0 0 13 ELECTION OF DIRECTOR: M.D. WHITE For 255000 0 0 0 14 APPROVAL OF INDEPENDENT REGISTERED PUBLIC For 255000 0 0 0 ACCOUNTANTS 15 APPROVAL OF PEPSICO, INC. EXECUTIVE INCENTIVE For 255000 0 0 0 COMPENSATION PLAN 16 SHAREHOLDER PROPOSAL - BEVERAGE CONTAINER Against 0 255000 0 0 RECYCLING (PROXY STATEMENT P. 59) 17 SHAREHOLDER PROPOSAL - GENETICALLY Against 0 255000 0 0 ENGINEERED PRODUCTS REPORT (PROXY STATEMENT P. 61) 18 SHAREHOLDER PROPOSAL - CHARITABLE Against 0 255000 0 0 CONTRIBUTIONS REPORT (PROXY STATEMENT P. 63) 19 SHAREHOLDER PROPOSAL - ADVISORY VOTE ON Against 0 255000 0 0 COMPENSATION (PROXY STATEMENT P. 64) APACHE CORPORATION Security: 037411105 Meeting Type: Annual Ticker: APA Meeting Date: 07-May-2009 ISIN US0374111054 Vote Deadline Date: 06-May-2009 Agenda 933026254 Management Total Ballot Shares: 459800 Last Vote Date: 08-Apr-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: FREDERICK M. BOHEN For 459800 0 0 0 2 ELECTION OF DIRECTOR: GEORGE D. LAWRENCE For 459800 0 0 0 3 ELECTION OF DIRECTOR: RODMAN D. PATTON For 459800 0 0 0 4 ELECTION OF DIRECTOR: CHARLES J. PITMAN For 459800 0 0 0 WEATHERFORD INTERNATIONAL LTD Security: H27013103 Meeting Type: Annual Ticker: WFT Meeting Date: 07-May-2009 ISIN CH0038838394 Vote Deadline Date: 04-May-2009 Agenda 933056182 Management Total Ballot Shares: 2050000 Last Vote Date: 22-Apr-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: BERNARD J. DUROC- For 2050000 0 0 0 DANNER 2 ELECTION OF DIRECTOR: DAVID J. BUTTERS For 2050000 0 0 0 3 ELECTION OF DIRECTOR: NICHOLAS F. BRADY For 2050000 0 0 0 4 ELECTION OF DIRECTOR: WILLIAM E. MACAULAY For 2050000 0 0 0 5 ELECTION OF DIRECTOR: ROBERT B. MILLARD For 2050000 0 0 0 6 ELECTION OF DIRECTOR: ROBERT K. MOSES, JR. For 2050000 0 0 0 7 ELECTION OF DIRECTOR: ROBERT A. RAYNE For 2050000 0 0 0 8 APPOINTMENT OF ERNST & YOUNG LLP AS For 2050000 0 0 0 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR YEAR ENDING DECEMBER 31, 2009 AND RATIFICATION OF THE ELECTION OF ERNST & YOUNG AG, ZURICH AS STATUTORY AUDITOR FOR YEAR ENDING DECEMBER 31, 2009. MCDERMOTT INTERNATIONAL, INC. Security: 580037109 Meeting Type: Annual Ticker: MDR Meeting Date: 08-May-2009 ISIN PA5800371096 Vote Deadline Date: 07-May-2009 Agenda 933024262 Management Total Ballot Shares: 250000 Last Vote Date: 29-Apr-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 ROGER A. BROWN** 250000 0 0 0 2 JOHN A. FEES** 250000 0 0 0 3 O.D. KINGSLEY, JR.** 250000 0 0 0 4 D. BRADLEY MCWILLIAMS* 250000 0 0 0 5 RICHARD W. MIES* 250000 0 0 0 6 THOMAS C. SCHIEVELBEIN* 250000 0 0 0 2 APPROVE THE 2, For 250000 0 0 0 INC. LONG-TERM INCENTIVE PLAN. 3 RATIFICATION OF APPOINTMENT OF MCDERMOTT'S For 250000 0 0 0 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2009. WASTE MANAGEMENT, INC. Security: 94106L109 Meeting Type: Annual Ticker: WMI Meeting Date: 08-May-2009 ISIN US94106L1098 Vote Deadline Date: 07-May-2009 Agenda 933026115 Management Total Ballot Shares: 630000 Last Vote Date: 08-Apr-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: PASTORA SAN JUAN For 630000 0 0 0 CAFFERTY 2 ELECTION OF DIRECTOR: FRANK M. CLARK, JR. For 630000 0 0 0 3 ELECTION OF DIRECTOR: PATRICK W. GROSS For 630000 0 0 0 4 ELECTION OF DIRECTOR: JOHN C. POPE For 630000 0 0 0 5 ELECTION OF DIRECTOR: W. ROBERT REUM For 630000 0 0 0 6 ELECTION OF DIRECTOR: STEVEN G. ROTHMEIER For 630000 0 0 0 7 ELECTION OF DIRECTOR: DAVID P. STEINER For 630000 0 0 0 8 ELECTION OF DIRECTOR: THOMAS H. WEIDEMEYER For 630000 0 0 0 9 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST For 630000 0 0 0 & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2009. 10 PROPOSAL TO AMEND THE COMPANY'S EMPLOYEE For 630000 0 0 0 STOCK PURCHASE PLAN TO INCREASE THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE UNDER THE PLAN. 11 PROPOSAL TO APPROVE THE COMPANY'S 2009 For 630000 0 0 0 STOCK INCENTIVE PLAN. 12 PROPOSAL RELATING TO DISCLOSURE OF POLITICAL Against 0 630000 0 0 CONTRIBUTIONS, IF PROPERLY PRESENTED AT THE MEETING. 13 PROPOSAL TO ADOPT SIMPLE MAJORITY VOTE, IF Against 0 630000 0 0 PROPERLY PRESENTED AT MEETING. EVEREST RE GROUP, LTD. Security: G3223R108 Meeting Type: Annual Ticker: RE Meeting Date: 13-May-2009 ISIN BMG3223R1088 Vote Deadline Date: 12-May-2009 Agenda 933043123 Management Total Ballot Shares: 250000 Last Vote Date: 22-Apr-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 MARTIN ABRAHAMS 250000 0 0 0 2 JOHN R. DUNNE 250000 0 0 0 3 JOHN A. WEBER 250000 0 0 0 2 TO APPOINT PRICEWATERHOUSECOOPERS LLP AS For 250000 0 0 0 THE COMPANY'S REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2009 AND AUTHORIZE THE BOARD OF DIRECTORS ACTING BY THE AUDIT COMMITTEE OF THE BOARD TO SET THE FEES FOR THE REGISTERED PUBLIC ACCOUNTING FIRM. 3 TO APPROVE THE EVEREST RE GROUP, LTD. 2009 For 250000 0 0 0 NON-EMPLOYEE DIRECTOR STOCK OPTION AND RESTRICTED STOCK PLAN. REPUBLIC SERVICES, INC. Security: 760759100 Meeting Type: Annual Ticker: RSG Meeting Date: 14-May-2009 ISIN US7607591002 Vote Deadline Date: 13-May-2009 Agenda 933032461 Management Total Ballot Shares: 949000 Last Vote Date: 04-May-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 JAMES E. O'CONNOR 949000 0 0 0 2 JOHN W. CROGHAN 949000 0 0 0 3 JAMES W. CROWNOVER 949000 0 0 0 4 WILLIAM J. FLYNN 949000 0 0 0 5 DAVID I. FOLEY 949000 0 0 0 6 NOLAN LEHMANN 949000 0 0 0 7 W. LEE NUTTER 949000 0 0 0 8 RAMON A. RODRIGUEZ 949000 0 0 0 9 ALLAN C. SORENSEN 949000 0 0 0 10 JOHN M. TRANI 949000 0 0 0 11 MICHAEL W. WICKHAM 949000 0 0 0 2 RATIFICATION OF THE APPOINTMENT OF ERNST & For 949000 0 0 0 YOUNG AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTANTS FOR 2009. 3 APPROVAL OF THE REPUBLIC SERVICES, INC. For 949000 0 0 0 EXECUTIVE INCENTIVE PLAN. 4 APPROVAL OF THE REPUBLIC SERVICES, INC. 2009 For 949000 0 0 0 EMPLOYEE STOCK PURCHASE PLAN. THE ALLSTATE CORPORATION Security: 020002101 Meeting Type: Annual Ticker: ALL Meeting Date: 19-May-2009 ISIN US0200021014 Vote Deadline Date: 18-May-2009 Agenda 933040153 Management Total Ballot Shares: 175000 Last Vote Date: 11-May-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: F. DUANE ACKERMAN For 175000 0 0 0 2 ELECTION OF DIRECTOR: ROBERT D. BEYER For 175000 0 0 0 3 ELECTION OF DIRECTOR: W. JAMES FARRELL For 175000 0 0 0 4 ELECTION OF DIRECTOR: JACK M. GREENBERG For 175000 0 0 0 5 ELECTION OF DIRECTOR: RONALD T. LEMAY For 175000 0 0 0 6 ELECTION OF DIRECTOR: H. JOHN RILEY, JR. For 175000 0 0 0 7 ELECTION OF DIRECTOR: JOSHUA I. SMITH For 175000 0 0 0 8 ELECTION OF DIRECTOR: JUDITH A. SPRIESER For 175000 0 0 0 9 ELECTION OF DIRECTOR: MARY ALICE TAYLOR For 175000 0 0 0 10 ELECTION OF DIRECTOR: THOMAS J. WILSON For 175000 0 0 0 11 RATIFICATION OF THE APPOINTMENT OF DELOITTE & For 175000 0 0 0 TOUCHE LLP AS ALLSTATE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANT FOR 2009. 12 APPROVAL OF THE MATERIAL TERMS OF THE For 175000 0 0 0 ANNUAL EXECUTIVE INCENTIVE PLAN. 13 APPROVAL OF THE 2 For 175000 0 0 0 14 STOCKHOLDER PROPOSAL SEEKING THE RIGHT TO Against 0 175000 0 0 CALL SPECIAL SHAREOWNER MEETINGS. 15 STOCKHOLDER PROPOSAL SEEKING AN ADVISORY Against 0 175000 0 0 RESOLUTION TO RATIFY COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. 16 STOCKHOLDER PROPOSAL SEEKING A REPORT ON Against 0 175000 0 0 POLITICAL CONTRIBUTIONS AND PAYMENTS TO TRADE ASSOCIATIONS AND OTHER TAX EXEMPT ORGANIZATIONS. ALPHA NATURAL RESOURCES, INC. Security: 02076X102 Meeting Type: Annual Ticker: ANR Meeting Date: 20-May-2009 ISIN US02076X1028 Vote Deadline Date: 19-May-2009 Agenda 933040216 Management Total Ballot Shares: 200000 Last Vote Date: 16-Apr-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 MARY ELLEN BOWERS 200000 0 0 0 2 JOHN S. BRINZO 200000 0 0 0 3 HERMANN BUERGER 200000 0 0 0 4 KEVIN S. CRUTCHFIELD 200000 0 0 0 5 E. LINN DRAPER, JR. 200000 0 0 0 6 GLENN A. EISENBERG 200000 0 0 0 7 JOHN W. FOX, JR. 200000 0 0 0 8 MICHAEL J. QUILLEN 200000 0 0 0 9 TED G. WOOD 200000 0 0 0 2 TO AMEND THE RESTATED CERTIFICATE OF For 200000 0 0 0 INCORPORATION. 3 TO RATIFY THE APPOINTMENT OF KPMG LLP AS For 200000 0 0 0 INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2009. HALLIBURTON COMPANY Security: 406216101 Meeting Type: Annual Ticker: HAL Meeting Date: 20-May-2009 ISIN US4062161017 Vote Deadline Date: 19-May-2009 Agenda 933038487 Management Total Ballot Shares: 800000 Last Vote Date: 11-May-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: A.M. BENNETT For 800000 0 0 0 2 ELECTION OF DIRECTOR: J.R. BOYD For 800000 0 0 0 3 ELECTION OF DIRECTOR: M. CARROLL For 800000 0 0 0 4 ELECTION OF DIRECTOR: S.M. GILLIS For 800000 0 0 0 5 ELECTION OF DIRECTOR: J.T. HACKETT For 800000 0 0 0 6 ELECTION OF DIRECTOR: D.J. LESAR For 800000 0 0 0 7 ELECTION OF DIRECTOR: R.A. MALONE For 800000 0 0 0 8 ELECTION OF DIRECTOR: J.L. MARTIN For 800000 0 0 0 9 ELECTION OF DIRECTOR: J.A. PRECOURT For 800000 0 0 0 10 ELECTION OF DIRECTOR: D.L. REED For 800000 0 0 0 11 PROPOSAL FOR RATIFICATION OF THE SELECTION For 800000 0 0 0 OF AUDITORS. 12 PROPOSAL TO AMEND AND RESTATE THE 1993 For 800000 0 0 0 STOCK AND INCENTIVE PLAN. 13 PROPOSAL TO AMEND AND RESTATE THE 2002 For 800000 0 0 0 EMPLOYEE STOCK PURCHASE PLAN. 14 PROPOSAL ON HUMAN RIGHTS POLICY. Against 0 800000 0 0 15 PROPOSAL ON POLITICAL CONTRIBUTIONS. Against 0 800000 0 0 16 PROPOSAL ON LOW CARBON ENERGY REPORT. Against 0 800000 0 0 17 PROPOSAL ON ADDITIONAL COMPENSATION Against 0 800000 0 0 DISCUSSION AND ANALYSIS DISCLOSURE. 18 PROPOSAL ON SPECIAL SHAREOWNER MEETINGS. Against 0 800000 0 0 19 PROPOSAL ON IRAQ OPERATIONS. Against 0 800000 0 0 NELNET, INC. Security: 64031N108 Meeting Type: Annual Ticker: NNI Meeting Date: 20-May-2009 ISIN US64031N1081 Vote Deadline Date: 19-May-2009 Agenda 933059847 Management Total Ballot Shares: 517500 Last Vote Date: 28-Apr-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: JAMES P. ABEL For 517500 0 0 0 2 ELECTION OF DIRECTOR: STEPHEN F. BUTTERFIELD For 517500 0 0 0 3 ELECTION OF DIRECTOR: MICHAEL S. DUNLAP For 517500 0 0 0 4 ELECTION OF DIRECTOR: KATHLEEN A. FARRELL For 517500 0 0 0 5 ELECTION OF DIRECTOR: THOMAS E. HENNING For 517500 0 0 0 6 ELECTION OF DIRECTOR: BRIAN J. O'CONNOR For 517500 0 0 0 7 ELECTION OF DIRECTOR: KIMBERLY K. RATH For 517500 0 0 0 8 ELECTION OF DIRECTOR: MICHAEL D. REARDON For 517500 0 0 0 9 ELECTION OF DIRECTOR: JAMES H. VAN HORN For 517500 0 0 0 10 RATIFICATION OF APPOINTMENT OF KPMG LLP AS For 517500 0 0 0 THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2009 11 APPROVAL OF AN AMENDMENT TO THE RESTRICTED For 517500 0 0 0 STOCK PLAN TO INCREASE THE AUTHORIZED NUMBER OF SHARES OF CLASS A COMMON STOCK THAT MAY BE ISSUED UNDER THE PLAN FROM A TOTAL OF 2,000,,000,000 SHARES CYTOKINETICS, INCORPORATED Security: 23282W100 Meeting Type: Annual Ticker: CYTK Meeting Date: 21-May-2009 ISIN US23282W1009 Vote Deadline Date: 20-May-2009 Agenda 933047309 Management Total Ballot Shares: 529900 Last Vote Date: 06-May-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 ROBERT I. BLUM 529900 0 0 0 2 DENISE M. GILBERT 529900 0 0 0 3 JAMES A. SPUDICH 529900 0 0 0 2 RATIFICATION OF SELECTION OF For 529900 0 0 0 PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF CYTOKINETICS, INCORPORATED FOR THE FISCAL YEAR ENDING DECEMBER 31, 2009. 3 APPROVAL OF AMENDMENT TO THE 2004 EQUITY For 529900 0 0 0 INCENTIVE PLAN, AS AMENDED AND RESTATED AS OF MAY 22, 2008, TO INCREASE THE NUMBER OF AUTHORIZED SHARES RESERVED FOR ISSUANCE THEREUNDER BY 2,000,000 SHARES. LEAP WIRELESS INTERNATIONAL, INC. Security: 521863308 Meeting Type: Annual Ticker: LEAP Meeting Date: 21-May-2009 ISIN US5218633080 Vote Deadline Date: 20-May-2009 Agenda 933045393 Management Total Ballot Shares: 128000 Last Vote Date: 11-May-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 JOHN D. HARKEY, JR. 128000 0 0 0 2 S. DOUGLAS HUTCHESON 128000 0 0 0 3 ROBERT V. LAPENTA 128000 0 0 0 4 MARK H. RACHESKY, M.D. 128000 0 0 0 5 MICHAEL B. TARGOFF 128000 0 0 0 2 TO RATIFY THE SELECTION OF For 128000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS LEAP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2009 3 TO APPROVE AN AMENDMENT TO THE LEAP For 128000 0 0 0 WIRELESS INTERNATIONAL INC. 2, RESTRICTED STOCK AND DEFERRED STOCK UNIT PLAN TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK AUTHORIZED FOR ISSUANCE UNDER THE PLAN BY 1,000,000 SHARES. METROPCS COMMUNICATIONS INC Security: 591708102 Meeting Type: Annual Ticker: PCS Meeting Date: 21-May-2009 ISIN US5917081029 Vote Deadline Date: 20-May-2009 Agenda 933054645 Management Total Ballot Shares: 1110000 Last Vote Date: 29-Apr-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 W. MICHAEL BARNES 1110000 0 0 0 2 JACK F. CALLAHAN, JR. 1110000 0 0 0 2 TO RATIFY THE APPOINTMENT OF DELOITTE & For 1110000 0 0 0 TOUCHE LLP AS THE METROPCS COMMUNICATIONS, INC. INDEPENDENT AUDITOR FOR FISCAL YEAR ENDING DECEMBER 31, 2009. TRANSATLANTIC HOLDINGS, INC. Security: 893521104 Meeting Type: Annual Ticker: TRH Meeting Date: 21-May-2009 ISIN US8935211040 Vote Deadline Date: 20-May-2009 Agenda 933044834 Management Total Ballot Shares: 83000 Last Vote Date: 11-May-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 IAN H. CHIPPENDALE 83000 0 0 0 2 JOHN G. FOOS 83000 0 0 0 3 JOHN L. MCCARTHY 83000 0 0 0 4 ROBERT F. ORLICH 83000 0 0 0 5 WILLIAM J. POUTSIAKA 83000 0 0 0 6 RICHARD S. PRESS 83000 0 0 0 7 THOMAS R. TIZZIO 83000 0 0 0 2 PROPOSAL TO ADOPT A 2 For 83000 0 0 0 INCENTIVE PLAN. 3 RATIFICATION OF THE SELECTION OF For 83000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2009. XEROX CORPORATION Security: 984121103 Meeting Type: Annual Ticker: XRX Meeting Date: 21-May-2009 ISIN US9841211033 Vote Deadline Date: 20-May-2009 Agenda 933037269 Management Total Ballot Shares: 1900000 Last Vote Date: 11-May-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: GLENN A. BRITT For 1900000 0 0 0 2 ELECTION OF DIRECTOR: URSULA M. BURNS For 1900000 0 0 0 3 ELECTION OF DIRECTOR: RICHARD J. HARRINGTON For 1900000 0 0 0 4 ELECTION OF DIRECTOR: WILLIAM CURT HUNTER For 1900000 0 0 0 5 ELECTION OF DIRECTOR: ROBERT A. MCDONALD For 1900000 0 0 0 6 ELECTION OF DIRECTOR: ANNE M. MULCAHY For 1900000 0 0 0 7 ELECTION OF DIRECTOR: N.J. NICHOLAS, JR. For 1900000 0 0 0 8 ELECTION OF DIRECTOR: CHARLES PRINCE For 1900000 0 0 0 9 ELECTION OF DIRECTOR: ANN N. REESE For 1900000 0 0 0 10 ELECTION OF DIRECTOR: MARY AGNES For 1900000 0 0 0 WILDEROTTER 11 RATIFICATION OF THE SELECTION OF For 1900000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2009. PARTNERRE LTD. Security: G6852T105 Meeting Type: Annual Ticker: PRE Meeting Date: 22-May-2009 ISIN BMG6852T1053 Vote Deadline Date: 21-May-2009 Agenda 933047107 Management Total Ballot Shares: 275000 Last Vote Date: 11-May-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 JAN H. HOLSBOER 275000 0 0 0 2 KEVIN M. TWOMEY 275000 0 0 0 2 TO RE-APPOINT DELOITTE & TOUCHE, THE For 275000 0 0 0 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS OUR INDEPENDENT AUDITORS, TO SERVE UNTIL THE 2, AND TO REFER DECISIONS ABOUT THE AUDITORS' COMPENSATION TO THE BOARD OF DIRECTORS. 3 TO APPROVE OUR 2 For 275000 0 0 0 4 TO APPROVE AMENDMENTS TO OUR 2003 NON- For 275000 0 0 0 EMPLOYEE DIRECTOR SHARE PLAN, AS AMENDED AND RESTATED; 5 TO APPROVE THE EXTENSION OF THE TERM For 275000 0 0 0 APPLICABLE TO THE SHARES REMAINING UNDER OUR SWISS SHARE PURCHASE PLAN; AND 6 TO ELIMINATE SUPERMAJORITY VOTING For 275000 0 0 0 REQUIREMENTS FOR AMALGAMATIONS IN OUR BYE- LAWS. 7 TO APPROVE ADVANCE NOTICE PROVISIONS IN OUR For 275000 0 0 0 BYE-LAWS. 8 TO APPROVE CERTAIN LIMITATIONS ON For 275000 0 0 0 VOTING/OWNERSHIP IN OUR BYE-LAWS. 9 TO APPROVE INDEMNIFICATION PROVISIONS IN OUR For 275000 0 0 0 BYE-LAWS. 10 TO APPROVE ELECTION, DISQUALIFICATION AND For 275000 0 0 0 REMOVAL OF DIRECTOR PROVISIONS IN OUR BYE- LAWS. 11 TO APPROVE OTHER CHANGES TO OUR BYE-LAWS. For 275000 0 0 0 FIDELITY NATIONAL FINANCIAL, INC Security: 31620R105 Meeting Type: Annual Ticker: FNF Meeting Date: 28-May-2009 ISIN US31620R1059 Vote Deadline Date: 27-May-2009 Agenda 933053302 Management Total Ballot Shares: 375000 Last Vote Date: 22-May-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 FRANK P. WILLEY 375000 0 0 0 2 WILLIE D. DAVIS 375000 0 0 0 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR For 375000 0 0 0 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 LAMAR ADVERTISING COMPANY Security: 512815101 Meeting Type: Annual Ticker: LAMR Meeting Date: 28-May-2009 ISIN US5128151017 Vote Deadline Date: 27-May-2009 Agenda 933068985 Management Total Ballot Shares: 374100 Last Vote Date: 04-May-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 JOHN MAXWELL HAMILTON 374100 0 0 0 2 JOHN E. KOERNER, III 374100 0 0 0 3 EDWARD H. MCDERMOTT 374100 0 0 0 4 STEPHEN P. MUMBLOW 374100 0 0 0 5 THOMAS V. REIFENHEISER 374100 0 0 0 6 ANNA REILLY 374100 0 0 0 7 KEVIN P. REILLY, JR. 374100 0 0 0 8 WENDELL REILLY 374100 0 0 0 2 AMENDMENT AND RESTATEMENT OF THE 1996 For 374100 0 0 0 EQUITY INCENTIVE PLAN TO, AMONG OTHER THINGS, INCREASE THE NUMBER OF SHARES OF THE COMPANY'S CLASS A COMMON STOCK AVAILABLE FOR ISSUANCE PURSUANT TO AWARDS UNDER THE 1,000,000 SHARES FROM 10,000,,000,000 SHARES. 3 APPROVAL OF THE REAFFIRMATION OF THE For 374100 0 0 0 MATERIAL TERMS OF THE PERFORMANCE-BASED MEASURES SPECIFIED IN THE 1996 EQUITY INVENTIVE PLAN INTENDED TO QUALIFY FOR TAX DEDUCTIONS UNDER SECTION 162(M) OF THE INTERNAL REVENUE CODE. 4 APPROVAL OF THE 2 For 374100 0 0 0 PURCHASE PLAN. 5 RATIFICATION OF THE APPOINTMENT OF KPMG LLP For 374100 0 0 0 AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2009 FISCAL YEAR. TARGET CORPORATION Security: 87612E106 Meeting Type: Contested-Annual Ticker: TGT Meeting Date: 28-May-2009 ISIN US87612E1064 Vote Deadline Date: 27-May-2009 Agenda 933068531 Management Total Ballot Shares: 666200 Last Vote Date: 30-Apr-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 DETERMINATION THAT THE NUMBER OF DIRECTORS For 333100 0 0 0 CONSTITUTING OUR BOARD OF DIRECTORS SHALL BE 12 2 ELECTION OF DIRECTOR: MARY N. DILLON For 333100 0 0 0 3 ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH For 333100 0 0 0 4 ELECTION OF DIRECTOR: GEORGE W. TAMKE For 333100 0 0 0 5 ELECTION OF DIRECTOR: SOLOMON D. TRUJILLO For 333100 0 0 0 6 COMPANY PROPOSAL TO RATIFY THE APPOINTMENT For 333100 0 0 0 OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 7 COMPANY PROPOSAL TO APPROVE THE For 333100 0 0 0 PERFORMANCE MEASURES AVAILABLE UNDER THE TARGET CORPORATION LONG-TERM INCENTIVE PLAN 8 SHAREHOLDER PROPOSAL REGARDING ANNUAL Against 0 333100 0 0 ADVISORY VOTE ON EXECUTIVE COMPENSATION THE TJX COMPANIES, INC. Security: 872540109 Meeting Type: Annual Ticker: TJX Meeting Date: 02-Jun-2009 ISIN US8725401090 Vote Deadline Date: 01-Jun-2009 Agenda 933075168 Management Total Ballot Shares: 1675000 Last Vote Date: 28-May-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 JOSE B. ALVAREZ 1675000 0 0 0 2 ALAN M. BENNETT 1675000 0 0 0 3 DAVID A. BRANDON 1675000 0 0 0 4 BERNARD CAMMARATA 1675000 0 0 0 5 DAVID T. CHING 1675000 0 0 0 6 MICHAEL F. HINES 1675000 0 0 0 7 AMY B. LANE 1675000 0 0 0 8 CAROL MEYROWITZ 1675000 0 0 0 9 JOHN F. O'BRIEN 1675000 0 0 0 10 ROBERT F. SHAPIRO 1675000 0 0 0 11 WILLOW B. SHIRE 1675000 0 0 0 12 FLETCHER H. WILEY 1675000 0 0 0 2 APPROVAL OF AMENDMENTS TO AND PERFORMANCE For 1675000 0 0 0 TERMS OF THE STOCK INCENTIVE PLAN. 3 RATIFICATION OF APPOINTMENT OF For 1675000 0 0 0 PRICEWATERHOUSECOOPERS LLP. DEVON ENERGY CORPORATION Security: 25179M103 Meeting Type: Annual Ticker: DVN Meeting Date: 03-Jun-2009 ISIN US25179M1036 Vote Deadline Date: 02-Jun-2009 Agenda 933059417 Management Total Ballot Shares: 100000 Last Vote Date: 29-May-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 ROBERT L. HOWARD 100000 0 0 0 2 MICHAEL M. KANOVSKY 100000 0 0 0 3 J. TODD MITCHELL 100000 0 0 0 4 J. LARRY NICHOLS 100000 0 0 0 2 RATIFY THE APPOINTMENT OF ROBERT A. For 100000 0 0 0 MOSBACHER, JR. AS A DIRECTOR. 3 RATIFY THE APPOINTMENT OF THE COMPANY'S For 100000 0 0 0 INDEPENDENT AUDITORS FOR 2009. 4 ADOPTION OF THE DEVON ENERGY CORPORATION For 100000 0 0 0 2009 LONG-TERM INCENTIVE PLAN. 5 ADOPT DIRECTOR ELECTION MAJORITY VOTE Against 0 100000 0 0 STANDARD. PATTERSON-UTI ENERGY, INC. Security: 703481101 Meeting Type: Annual Ticker: PTEN Meeting Date: 03-Jun-2009 ISIN US7034811015 Vote Deadline Date: 02-Jun-2009 Agenda 933060410 Management Total Ballot Shares: 500000 Last Vote Date: 29-May-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 MARK S. SIEGEL 500000 0 0 0 2 KENNETH N. BERNS 500000 0 0 0 3 CHARLES O. BUCKNER 500000 0 0 0 4 CURTIS W. HUFF 500000 0 0 0 5 TERRY H. HUNT 500000 0 0 0 6 KENNETH R. PEAK 500000 0 0 0 7 CLOYCE A. TALBOTT 500000 0 0 0 2 RATIFY THE SELECTION OF For 500000 0 0 0 PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2009 WAL-MART STORES, INC. Security: 931142103 Meeting Type: Annual Ticker: WMT Meeting Date: 05-Jun-2009 ISIN US9311421039 Vote Deadline Date: 04-Jun-2009 Agenda 933057754 Management Total Ballot Shares: 470000 Last Vote Date: 28-May-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: AIDA M. ALVAREZ For 470000 0 0 0 2 ELECTION OF DIRECTOR: JAMES W. BREYER For 470000 0 0 0 3 ELECTION OF DIRECTOR: M. MICHELE BURNS For 470000 0 0 0 4 ELECTION OF DIRECTOR: JAMES I. CASH, JR. For 470000 0 0 0 5 ELECTION OF DIRECTOR: ROGER C. CORBETT For 470000 0 0 0 6 ELECTION OF DIRECTOR: DOUGLAS N. DAFT For 470000 0 0 0 7 ELECTION OF DIRECTOR: MICHAEL T. DUKE For 470000 0 0 0 8 ELECTION OF DIRECTOR: GREGORY B. PENNER For 470000 0 0 0 9 ELECTION OF DIRECTOR: ALLEN I. QUESTROM For 470000 0 0 0 10 ELECTION OF DIRECTOR: H. LEE SCOTT, JR. For 470000 0 0 0 11 ELECTION OF DIRECTOR: ARNE M. SORENSON For 470000 0 0 0 12 ELECTION OF DIRECTOR: JIM C. WALTON For 470000 0 0 0 13 ELECTION OF DIRECTOR: S. ROBSON WALTON For 470000 0 0 0 14 ELECTION OF DIRECTOR: CHRISTOPHER J. WILLIAMS For 470000 0 0 0 15 ELECTION OF DIRECTOR: LINDA S. WOLF For 470000 0 0 0 16 RATIFICATION OF ERNST & YOUNG LLP AS For 470000 0 0 0 INDEPENDENT ACCOUNTANTS 17 GENDER IDENTITY NON-DISCRIMINATION POLICY Against 0 470000 0 0 18 PAY FOR SUPERIOR PERFORMANCE Against 0 470000 0 0 19 ADVISORY VOTE ON EXECUTIVE COMPENSATION Against 0 470000 0 0 20 POLITICAL CONTRIBUTIONS Against 470000 0 0 0 21 SPECIAL SHAREOWNER MEETINGS Against 0 470000 0 0 22 INCENTIVE COMPENSATION TO BE STOCK OPTIONS Against 0 470000 0 0 PONIARD PHARMACEUTICALS, INC. Security: 732449301 Meeting Type: Annual Ticker: PARD Meeting Date: 24-Jun-2009 ISIN US7324493011 Vote Deadline Date: 23-Jun-2009 Agenda 933085664 Management Total Ballot Shares: 111344 Last Vote Date: 18-Jun-2009 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 GERALD MCMAHON 111344 0 0 0 2 ROBERT S. BASSO 111344 0 0 0 3 FREDERICK B. CRAVES 111344 0 0 0 4 E. ROLLAND DICKSON 111344 0 0 0 5 CARL S. GOLDFISCHER 111344 0 0 0 6 ROBERT M. LITTAUER 111344 0 0 0 7 RONALD A. MARTELL 111344 0 0 0 8 NICHOLAS J. SIMON III 111344 0 0 0 9 DAVID R. STEVENS 111344 0 0 0 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant General American Investors Company, Inc. By (Signature and Title)* /s/Spencer Davidson Spencer Davidson, Chairman, President & Chief Executive Officer (Principal Executive Officer) Date August 3, 2009 *Print name and title of each signing officer under his or her signature
